Title: From John Adams to Samuel Frothingham, 13 October 1825
From: Adams, John
To: Frothingham, Samuel


				
					
					October 13th, 1825
				
				Know all Men by these Presents, That I John Adams of Quincy Do make, constitute and appoint Samuel Frothingham of Boston my true and lawful Attorney for me and in my name to transfer to the Treasurer of the United States in trust for Said states, all the Exchanged  6 P. Cent Stock of the United States, and 6 P Cent Stock of the Loan of 1812 standing in my name on the Books of the Bank of the United States at Boston; to receive payment therefor and place the amount to the Credit of Thomas B. Adams my agent at Said Bank in Boston, with power also an Attorney or Attornies under him for that purpose to make and substitute; and to do all lawful acts requisite for effecting the premises, hereby ratifying and confirming all that my the said Attorney or Substitute or Substitutes shall do therein by virtue hereof.IN WITNESS WHEREOF, I have hereunto set my hand and seal the thirteenth day of Octr. in the year of our Lord one thousand eight hundred and twenty five
				
					J Adams
				
				
					Sealed and delivered in the presence of
				John Adams Junr.
			BE IT KNOWN, That on the thirteenth day of October one thousand eight hundred and twenty five Before me, Thomas B Adams a Justice of Peace Notary Public for the Commonwealth of Massachusetts, duly commissioned and authorised, dwelling in the Town of Quincy—came John Adams, above named, and acknowledged the above Letter of Attorney to be His act and deed.IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my Notarial Seal, the day and year last aforesaid.Thomas B Adams